     JUNE MONROE, State Bar No. 284763
 1   R. JASON READ, State Bar No. 117561
 2   RYNN & JANOWSKY, LLP
     2603 Main Street, Suite 1250
 3   Irvine, CA 92614
 4   Telephone: (949) 752-2911

 5   Attorneys for Intervening-Plaintiffs
     SUNTERRA PRODUCE TRADERS, INC.,
 6   1ST QUALITY PRODUCE, INC.,
 7   PETERSON FARMS FRESH, INC.,
     COASTAL PACIFIC SALES, LLC and
 8   FROERER FARMS, INC. d/b/a OWYHEE PRODUCE
 9
10                             UNITED STATES DISTRICT COURT

11                         EASTERN DISTRICT OF CALIFORNIA
12
     GREENGATE FRESH, LLLP,                      CASE NO: 2:18-cv-03161-JAM-EFB
13
                  Plaintiff,                     STIPULATED ORDER
14   vs.                                         DETERMINING THE VALIDITY OF
15                                               PACA TRUST CLAIMS AND
     TRINITY FRESH PROCUREMENT, LLC,             AUTHORIZING DISTRIBUTION OF
16   et al.                                      PACA TRUST ASSETS
17
                  Defendants.
18
     SUNTERRA PRODUCE TRADERS, INC.,
19   et al.
20
                  Intervening Plaintiffs,
21   vs.
22
     TRINITY FRESH DISTRIBUTION, LLC, et
23   al.,
24                Defendants.
25
26
27
28     STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND   PAGE 1
       AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
     FRESHPOINT DENVER, INC. and RUBY
 1
     ROBINSON COMPANY, LLC,
 2
                    Consolidated Plaintiffs,
 3
 4   vs.

 5   TRINITY FRESH DISTRIBUTION, LLC, et
     al.
 6
 7                  Consolidated Defendants.

 8   PRODUCE PAY, INC.
 9
                    Intervenor Plaintiff,
10
     vs.
11
12   TRINITY FRESH DISTRIBUTION, LLC,
     TRINITY FRESH MANAGEMENT, LLC,
13   and TRINITY FRESH PROCUREMENT,
14   LLC,

15                  Intervenor Defendants.
16
17   AND OTHER INTERVENING ACTIONS

18
19                                                I.
20                                          THE PARTIES
21           The Parties to this Stipulated Order Determining the Validity of PACA1
22   Trust Claims (“Stipulated Order”) are: Plaintiff GreenGate Fresh, LLLP,
23   Intervening Plaintiffs Sunterra Produce Traders, Inc., 1st Quality Produce, Inc.,
24   Peterson Farms Fresh, Inc., Coastal Pacific Sales, LLC; Froerer Farms, Inc. d/b/a
25   Owyhee Produce (the “Sunterra Group”), Nor-Cal Produce, Inc., Ben E. Keith
26
27   1
         The Perishable Agricultural Commodities Act, 7 U.S.C. § 499e, et seq.
28       STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND      PAGE 2
         AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1   Company, and Fresh Innovations California, LLC (collectively “Intervening
 2   Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc. and Ruby Robinson
 3   Co., LLC (the “FreshPoint Group” with GreenGate and Sunterra Group, and
 4   Intervening Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay, Inc.
 5   (“Produce Pay”) (Plaintiffs and Produce Pay are the “Parties”).
 6         The Parties submit this Stipulated Order to identify validly perfected PACA
 7   Trust Beneficiaries of the Defendants Trinity Fresh Distribution, LLC, Trinity
 8   Fresh Management, LLC, and Trinity Fresh Procurement, LLC (collectively
 9   “Trinity Fresh”), who are entitled to enforce PACA trust rights against Trinity
10   Fresh, assets of Trinity Fresh, or third-party transferees of PACA Trust Assets
11   (defined below). This Court adopts the following recitals and stipulated facts as
12   findings of facts and conclusions of law.
13                                            II.
14                                      RECITALS
15         i.     The Amended Preliminary Injunction Order, Establishing PACA
16   Claims Procedure, and Allowing Expedited Discovery (“Claims Order”) [Doc. No.
17   47], as amended by further Stipulations and Orders [Doc. Nos. 48, 93/94, 103/104,
18   116/118, 123/124, 125/126, 131/132, 134/135, 137/138, 139/140, 142/143, and
19   147/148], at paragraphs 30, 32, and 33 required any creditor of Trinity Fresh
20   holding a claim and alleging rights under the PACA trust as to Trinity Fresh, to file
21   with the Clerk of the Court, and serve on the required notice counsel, the court
22   approved PACA Proof of Claim form, together with any and all documents
23   supporting its claim and a Complaint in Intervention, by April 22, 2019.
24         ii.    This Stipulation streamlines the scheduling order contained in the
25   Claims Order and the amendments thereto.             Specifically, this Stipulation
26   incorporates the parties’ obligations relating to the “Deadline to File Motion for
27   Ruling on Objections,” “Deadline to File and Serve PACA Trust Chart and Notice
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND         PAGE 3
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1   of First Interim Distribution,” “Deadline to File Objections to PACA Trust Chart
 2   and First Interim Distribution,” “Deadline to File Motion to Resolve Objections to
 3   PACA Trust Chart and to Approve First Interim Distribution,” and “Anticipated
 4   Interim Distribution Deadline.”
 5         iii.   Under the Claims Order at page 3, footnote 1, “PACA Trust Assets”
 6   “include, without limitation, perishable agricultural commodities received by the
 7   Trinity Entities [i.e. Trinity Fresh] in all transactions, all inventories of food or
 8   other products derived from such perishable agricultural commodities, all
 9   receivables or proceeds from the sale of such commodities and food or products
10   derived therefrom and assets commingled with, purchased with or otherwise
11   acquired with such proceeds.”
12         iv.    Pursuant to paragraph 28 of the Claims Order, Administrative Counsel
13   served notice of the Claims Order on the creditors of Trinity Fresh. A certificate of
14   service was filed on March 21, 2019 [Doc. No. 56].
15         v.     Plaintiffs filed and served PACA Proofs of Claim. [See, GreenGate
16   Fresh, LLLP, Doc. No. 70; Sunterra Group, Doc. Nos. 61-65; Nor-Cal Produce,
17   Inc., Doc. No. 77; Ben E. Keith Company Doc. Nos. 72, 74; FreshPoint Group,
18   Doc. Nos. 66-67; Fresh Innovations California, LLC Doc. No. 107]. Plaintiffs also
19   filed and served complaints, consolidated complaints, or complaints in
20   intervention. [See, GreenGate Fresh, LLLP, Doc. No. 1; Sunterra Group, Doc.
21   Nos. 24; Nor-Cal Produce, Inc., Doc. No. 77; Ben E. Keith Company Doc. No. 71;
22   FreshPoint Group, Doc. No. 1 (in the Consolidated Action); Fresh Innovations
23   California, LLC Doc. No. 107].
24         vi.    Produce Pay filed a complaint in intervention seeking declaratory
25   judgment that sums it received through its factoring transactions with Trinity Fresh
26   are not PACA Trust Assets [Doc No. 76].
27
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND         PAGE 4
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1         vii.   Certain Plaintiffs filed Answers to Produce Pay’s complaint, asserting
 2   defenses to Produce Pay’s requested relief. See, GreenGate Fresh, LLLP’s Answer
 3   [Doc. No. 81], Sunterra Group’s Answer [Doc. No. 79], and FreshPoint Group’s
 4   Answer [Doc. No. 80].
 5         viii. GreenGate Fresh, LLLP, Sunterra Group, and FreshPoint Group filed
 6   objections to Kettle Cuisine’s claim, arguing that Kettle Cuisine is not eligible for
 7   PACA trust rights for the following reasons: (1) Kettle Cuisine sold to Trinity
 8   Fresh “sauce – bean spice,” which is not a covered perishable agricultural
 9   commodity under the PACA; (2) Kettle Cuisine has not submitted evidence that it
10   provided a sufficient and separate written notice of its intent to preserve its trust
11   benefits within 30 calendar days of when payment was due as required by 7 U.S.C.
12   §499e(c)(3) and 7 C.F.R. §46.46(f)(1) - (2); and (3) Kettle Cuisine has failed to
13   comply with the PACA Claims Procedure Order. [Doc. No. 78].
14         ix.    Produce Pay filed its Objection to Plaintiffs’ claims and to any late
15   filed claims on May 13, 2019 [Doc. No. 82].
16         x.     Plaintiffs filed their respective Responses to the Objections.
17   [GreenGate Fresh, LLLP, Doc. No. 101; Sunterra Group, Doc. No. 100; Nor-Cal
18   Produce, Inc., Doc. No. 84; Ben E. Keith Company Doc. No. 99; FreshPoint
19   Group, Doc. No. 98; Fresh Innovations California, LLC, Doc. No. 117].
20         xi.    Trinity Fresh has not appeared or otherwise defended this action.
21         xii.   Paul Abess was the sole shareholder of the Trinity Fresh entities. On
22   April 15, 2019, he filed for bankruptcy protection under Chapter 7 of the United
23   States Bankruptcy Code, 11 U.S.C. § 101 et seq. [Doc. No. 60]. Pursuant to 11
24   U.S.C. § 362(a), all prosecution or continuation of the instant action, consolidated
25   action and intervening actions has been stayed as to Mr. Abess [Doc. No. 60], and
26   his discharge order was entered on August 6, 2019. GreenGate Fresh, LLLP and
27   FreshPoint Group have pending adversary actions against Mr. Abess excepting to
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND         PAGE 5
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1   his discharge, and those plaintiffs who originally included him as a defendant but
 2   did not file adversary complaints excepting to his discharge have dismissed Mr.
 3   Abess from this action.
 4         xiii. Pursuant to paragraph 39 of the Claims Order, Plaintiffs and Produce
 5   Pay have resolved Produce Pay’s objections to Plaintiffs’ PACA Proofs of Claim,
 6   and submit this Stipulation for an order determining the validity and amounts of
 7   Plaintiffs’ PACA Trust Claims and to streamline the scheduling of the Claims
 8   Order.
 9         xiv.   Plaintiffs and Produce Pay have also resolved all objections,
10   defenses, or claims in opposition to Produce Pay’s complaint in intervention for
11   declaratory judgment [Doc. No. 76].
12                                                II.
13                                   STIPULATED FACTS
14         1.     At all times herein, Plaintiffs and Trinity Fresh were engaged in the
15   buying and/or selling of perishable agricultural commodities in interstate and/or
16   foreign commerce in wholesale and jobbing quantities as defined by the PACA, 7
17   U.S.C. §499a(4), 7 C.F.R. § 46.2(m) and (x) as commission merchants or dealers
18   subject to the PACA provisions and the regulations promulgated by the Secretary
19   of Agriculture of the United States of America pursuant to the PACA.
20         2.     During the transactions subject to this action, the following Plaintiffs
21   were licensed as dealers or commission merchants under the following PACA
22   license numbers:
                  Plaintiff                             PACA License No.
23
                  1st Quality Produce, Inc.                    20050358
24                Ben E. Keith Company                         19087056
                  Coastal Pacific Sales, LLC                   20110766
25
                  Fresh Innovations California, LLC            20090252
26                FreshPoint Denver, Inc.                      19980737
                  Froerer Farms, Inc. dba Owyhee               20070320
27
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND         PAGE 6
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
                  Produce
 1                GreenGate Fresh, LLLP                        20100442
 2                Nor-Cal Produce, Inc.                        19722178
                  Peterson Farms Fresh, Inc.                   20080726
 3                Ruby Robinson Company, LLC                   19670951
 4                Sunterra Produce Traders, Inc.               20010038

 5         3.    Plaintiffs sold and shipped perishable agricultural commodities to
 6   Trinity Fresh at Trinity Fresh’s request, for which Plaintiffs invoiced a total
 7   cumulative principal amount of $3,584,857.10 for the purchased produce.
 8         4.    Trinity Fresh received and accepted all commodities sold by Plaintiffs
 9   as described at Paragraph 3, above.
10         5.    Trinity Fresh failed to pay for the amounts due under Paragraph 3 that
11   were owed to Plaintiffs, prompting the filing of this action, the amended complaint,
12   and intervening complaints.
13         6.    Plaintiffs have taken all steps necessary to properly preserve their
14   PACA Trust rights under 7 U.S.C. §499e(c) with respect to the sales transactions
15   described in Paragraph 3, above.
16         7.    On or about February 28, 2019, this Court entered an Order approving
17   the Claims Order [Doc. No. 47], enjoining dissipation of PACA Trust Assets and
18   setting forth a procedure to validate PACA trust claims, to assert claims against
19   PACA Trust Assets, and to distribute PACA Trust Assets to those claimants
20   holding valid PACA claims.
21         8.    Produce Pay withdraws its Objection, to Plaintiffs’ claims and to any
22   late filed claims, filed on May 13, 2019 [Doc. No. 82].
23         9.    Plaintiff GreenGate Fresh, LLLP withdraws its Answer [Doc. No. 81],
24   Sunterra Group withdraws their Answer [Doc. No. 79], and FreshPoint Group
25   withdraws their Answer [Doc. No. 80].
26         10.   Through the PACA Claims Procedure, Plaintiffs have established
27   valid PACA trust claims in the following amounts:
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND        PAGE 7
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
       Plaintiffs/Valid PACA   Principal                    Attorney’s      Total PACA       Pro-
 1                                             Interest
            Beneficiary        Amount                          Fees           Claim         Rata %
 2   1st Quality Produce,
     Inc.                      $161,656.50     $6,348.71            n/a     $168,005.21      4.13%
 3   Ben E. Keith Company       $19,131.53      $540.22             n/a      $19,671.75      0.48%
 4   Coastal Pacific Sales,
     LLC                        $82,605.00     $ 8,218.74     $1,859.72      $92,683.46      2.28%
 5   Fresh Innovations
     California, LLC            $62,875.89     $6,079.29      $6,915.00      $75,870.18      1.86%
 6   FreshPoint Denver, Inc.   $340,023.19    $33,559.80     $40,118.32     $413,701.31     10.16%
     Froerer Farms, Inc. dba
 7
     Owyhee Produce             $17,960.00     $2,572.95        $416.66      $20,949.61      0.51%
 8   GreenGate Fresh, LLLP     $540,979.90    $50,268.70     $33,184.65     $624,433.25     15.34%
     Nor-Cal Produce, Inc.      $73,460.07     $4,809.55      $ 5,022.95     $83,292.57      2.05%
 9   Peterson Farms Fresh,
10   Inc.                       $79,504.20     $5,481.49      $1,818.26      $86,803.95      2.13%
     Ruby Robinson Company,
11   LLC                       $264,131.50    $ 21,771.78    $30,674.74     $316,578.02      7.78%
     Sunterra Produce
12   Traders, Inc.         $1,942,529.32     $182,241.93     $44,439.18      $169,210.43 53.28%
13       TOTAL PACA CLAIMS $3,584,857.10     $321,893.16    $164,449.48    $4,071,199.74 100.00%

14         11.     The Total PACA Claim amounts are preserved under the PACA trust

15   provisions as valid PACA Trust Claims pursuant to 7 U.S.C. §499e(c) et seq.

16         12.     Administrative Counsel, June Monroe of the law firm Rynn &

17   Janowsky, LLP, shall distribute PACA Trust Assets, including funds in the PACA

18   Trust Account established by Paragraph 13 of the Claims Order, in the pro-rata

19   percentages stated in Paragraph 10. Plaintiffs shall agree upon the aggregate

20   amounts for interim and final distributions of PACA Trust Assets. If the Plaintiffs

21   are unable to agree to the amount of withdrawal distributions, Administrative

22   Counsel shall serve and file a noticed motion to resolve objections for distribution

23   of the PACA Trust Account.            Produce Pay agrees it will not object to the

24   distribution of PACA Trust Assets.

25         13.     Plaintiffs are valid PACA trust beneficiaries of Trinity Fresh in the

26   amounts identified in Paragraph 10. As a result, all parties are collaterally estopped

27
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND                  PAGE 8
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1   from challenging the validity and amounts of Plaintiffs’ PACA Trust Claims
 2   against Trinity Fresh.
 3         14.    Plaintiffs Coastal Pacific Sales, LLC, Fresh Innovations California,
 4   LLC, FreshPoint Denver, Inc., Froerer Farms, Inc. dba Owyhee Produce,
 5   GreenGate Fresh, LLLP, Nor-Cal Produce, Inc., Peterson Farms Fresh, Inc., Ruby
 6   Robinson Company, LLC, and Sunterra Produce Traders, Inc. are contractually
 7   entitled to attorneys’ fees and those sums are part of their PACA trust claims as
 8   sums owing in connection with their respective produce transactions under 7
 9   U.S.C. § 499e(c)(2).
10         15.    Plaintiffs Coastal Pacific Sales, LLC, Fresh Innovations California,
11   LLC, FreshPoint Denver, Inc., Froerer Farms, Inc. dba Owyhee Produce,
12   GreenGate Fresh, LLLP, Nor-Cal Produce, Inc., Peterson Farms Fresh, Inc., Ruby
13   Robinson Company, LLC, and Sunterra Produce Traders, Inc. had contractual
14   provisions on their invoices or in separate written agreements with the Trinity
15   Fresh providing for financing charges of 18% per annum for balances past due.
16         16.    Plaintiffs 1st Quality Produce, Inc. and Ben E. Keith Company are
17   entitled to 10% per annum prejudgment interest pursuant to Civil Code § 3289(b).
18         17.    Plaintiffs are, by contract or by statute, entitled to pre- and post-
19   judgment interest at the above rates and those sums are part of their PACA trust
20   claims as sums owing in connection with the produce transaction under 7 U.S.C. §
21   499e(c)(2) as set forth in Paragraph 10.
22         18.    This Stipulated Order is necessary to determine the validity of PACA
23   Trust Claims and to establish the identity of PACA trust creditors entitled to
24   enforce PACA trust rights against Trinity Fresh and third-party transferees of
25   PACA Trust Assets.
26
27
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND      PAGE 9
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1         19.   During an extensive informal discovery process, Plaintiffs were able
 2   to review and examine the Factoring Agreement between Produce Pay and Trinity
 3   Fresh along with supporting documentation and sworn statements.
 4         20.   As such, Plaintiffs agree that Produce Pay is not a third-party
 5   transferee of PACA Trust Assets. Plaintiffs have agreed not to seek disgorgement
 6   from Produce Pay of sums it received under its factoring arrangement with Trinity
 7   Fresh in the aggregate amount of $1,132,406.24.
 8         21.   Plaintiffs further agree not to oppose, and otherwise waive any right
 9   they may have to oppose, any Request for Entry of Default or Motion for Entry of
10   Default Judgement Produce Pay may file against Trinity Fresh.
11         22.   Through its factoring transactions with Trinity Fresh, Produce Pay is
12   holding $88,446.58 for the benefit of Trinity Fresh in accounts receivable rebates,
13   which are PACA Trust Assets.         Produce Pay is also holding Trinity Fresh
14   receivables in the amount of $14,272.12 for the benefit of Plaintiffs. Within ten
15   (10) days of entry of an Order approving this Stipulation, Produce Pay shall remit
16   payment of $102,718.70 to Administrative Counsel for deposit into the PACA
17   Trust Account, entitled “Trinity Fresh PACA Trust Account.”
18         23.   Plaintiffs and Produce Pay agree that all other accounts receivable of
19   Trinity Fresh are PACA Trust Assets belonging to Plaintiffs as valid PACA Trust
20   Creditors, including but not limited to $574,329.71 due to Trinity Fresh from Out
21   West Restaurant Group, Inc. (formerly Cerca Trova Restaurant Concepts, Inc.).
22         24.   Administrative Counsel shall promptly serve a copy of this Stipulated
23   Order on Out West Restaurant Group, Inc. and its counsel. Out West Restaurant
24   Group, Inc. shall remit payment of the foregoing $574,329.71 to the “Trinity Fresh
25   PACA Trust Account” within ten (10) business days of notice of entry of this
26   Stipulated Order by wire transfer or by certified funds as instructed by
27   Administrative Counsel.
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND      PAGE 10
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1           25.    Unless stated otherwise, nothing in this Stipulated Order is a waiver or
 2   limitation of any rights Plaintiffs may have under PACA, including, but not limited
 3   to, Plaintiffs’ PACA Trust rights, or Plaintiffs’ ability to enforce said trust rights
 4   against any person or entity liable to Plaintiffs for breach of the PACA trust, all
 5   such rights being expressly reserved. This Stipulated Order is being entered into
 6   pursuant to and in reliance upon 7 C.F.R. §46.46(e)(3) which states, in part: “If
 7   there is a default in payment as defined in §46.46(a)(3), the seller, supplier, or
 8   agent who has met the eligibility requirements of Paragraphs (e)(1) and (2) of this
 9   section will not forfeit eligibility under the trust by agreeing in any manner to a
10   schedule for payment of the past due amount or by accepting a partial payment.”
11           26.    Notwithstanding the provisions set forth herein, no finding,
12   conclusion, or stipulation herein shall apply to or be used in any way in the
13   pending adversary actions of the FreshPoint Group and GreenGate against Paul
14   Abess 2.
15           27.    This stipulation and order are the result of negotiation and
16   compromise by and among the parties hereto with respect to the particular facts
17   and circumstances of this case and shall have no application to cases other than this
18   one; however, nothing herein shall prevent any party hereto, including Produce
19   Pay, from arguing, under any applicable principles of collateral estoppel or
20   otherwise, that the entry of this order prevents the assertion of claims against it in
21   this case by parties other than the parties to this order.
22           28.    Pursuant to paragraph 38 of the Claims Order, the Kettle Cuisine
23   claim is disallowed because Kettle Cuisine failed to file and serve timely responses
24   to the objections filed against its claim [Doc. Nos. 78 and 82] as required by the
25   Claims Order.
26
     2
      Freshpoint Denver, Inc. et al v. Abess, Adv. No. 19-02088; GreenGate Fresh, LLLP v. Abess, Adv. No.
27   19-02093.

28       STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND                   PAGE 11
         AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1         29.    Pursuant to paragraph 33 of the Claims Order:
 2
           Except for good cause and the absence of substantial prejudice to the
 3         non-moving parties shown, ANY SUPPLIER OR CREDITOR
           WHO HAS BEEN SERVED WITH THIS ORDER AND THE
 4
           NOTICE AND WHO FAILS TO TIMELY FILE A PACA
 5         PROOF OF CLAIM AND COMPLAINT IN INTERVENTION
 6         WITH THE COURT SHALL BE BARRED from thereafter
           asserting any claim under PACA against the Defendants, the PACA
 7         Trust Assets, the Receivership Estate, other PACA Trust
 8         Beneficiaries, or third parties.

 9   As such, all other creditors are barred from thereafter asserting any claim under
10
     PACA against Trinity Fresh, the PACA Trust Assets, Plaintiffs, Produce Pay or
11
12   third party transferees.

13         IT IS SO ORDERED.
14
15
16   Dated: 2/20/2020                        /s/ John A. Mendez____________
                                            JOHN A. MENDEZ
17                                          U.S. DISTRICT COURT JUDGE
18
19
     Respectfully submitted on February 20, 2020.
20
21
     STIPULATED AND AGREED BY:
22
23                                                  RYNN & JANOWSKY, LLP
24
     DATED: February 20, 2020                       /s/ June Monroe
25                                                  June Monroe
                                                    RYNN & JANOWSKY, LLP
26
                                                    2603 Main Street, Suite 1250
27                                                  Irvine, CA 92614
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND           PAGE 12
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
                                                  Tel. 949.752.2911
 1                                                Fax.949.752.0953
 2
                                                  Attorneys for Intervening Plaintiffs
 3                                                Sunterra Produce Traders, Inc., et al.
 4
 5                                                MEUERS LAW FIRM, P.L.
 6   DATED: February 20, 2020                     /s/ Lawrence H. Meuers
 7                                                Lawrence H. Meuers
                                                  Meuers Law Firm, P.L.
 8                                                5395 Park Central Court
 9                                                Naples, FL 34109
                                                  Tel: 239.513.9191
10                                                Fax: 239.513.9677
11                                                Attorneys for Plaintiff Greengate Fresh,
12                                                LLLP

13
14                                                McCARRON & DIESS

15   DATED: February 20, 2020                     /s/ Kate Ellis
                                                  Kate Ellis
16                                                McCARRON & DIESS
17                                                4530 Wisconsin Avenue N.W., Suite 301
                                                  Washington, DC 20016
18                                                Tel. 202.364.0400
                                                  Fax 202.364-2731
19
                                                  kellis@mccarronlaw.com
20                                                Pro Hac Vice
21                                                Attorneys for Consolidated Plaintiffs
22                                                FreshPoint Denver, Inc. et al.

23
                                                  GEORGESON AND BELARDINELLI
24
25
     DATED: February 20, 2020                     /s/ C. Russell Georgeson
26                                                C. Russell Georgeson
27                                                GEORGESON AND BELARDINELLI

28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND          PAGE 13
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
                                                  State Bar No. 53589
 1                                                7060 North Fresno Street, Suite 250
 2                                                Fresno, California 93720
                                                  Tel. 559.447.8800
 3                                                Fax. 559.447.0747
 4                                                crgdanelaw@sbcglobal.net

 5                                                Attorneys for Plaintiff FreshPoint
                                                  Denver, Inc. et al.
 6
 7                                                BAKER MANOCK & JENSEN PC

 8
 9   DATED: February 20, 2020                     /s/ Michael James Fletcher
                                                  Michael James Fletcher
10                                                BAKER MANOCK & JENSEN PC
                                                  5260 North Palm Ave.
11                                                Suite 421
12                                                Fresno, CA 93704
                                                  559.432.5400
13                                                559.432.5620 (fax)
14                                                mfletcher@bakermanock.com

15                                                Attorneys for Intervenor Ben E. Keith
                                                  Company
16
17
18                                                BIRCH HORTON             BITTNER         &
19                                                CHEROT, P.C.

20
     DATED: February 20, 2020                     /s/ George R. Pitts
21
                                                  George R. Pitts
22                                                Birch Horton Bittner & Cherot, P.C.
                                                  1100 Connecticut Avenue, NW, Ste.
23
                                                  825
24                                                Washington, D.C. 20036-4165
                                                  (202) 659-5800 – Phone
25
                                                  (202) 862-8349 – Direct Dial
26                                                (202) 659-1027 – Fax
                                                  gpitts@dc.bhb.com
27
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND         PAGE 14
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
 1                                                Attorneys for Intervenor Nor-Cal
 2                                                Produce, Inc.

 3
 4                                                WALLACE JORDAN RATLIFF
                                                  & BRANDT LLC
 5
     DATED: February 20, 2020                     /s/ Jason R. Klinowski
 6                                                WALLACE JORDAN RATLIFF
 7                                                & BRANDT LLC
                                                  800 Shades Creek Parkway, Suite 400
 8                                                Birmingham, Alabama 35209
 9                                                205.847.0371
                                                  jklinowski@wallacejordan.com
10                                                Pro Hac Vice
11                                                Attorneys for Intervenor Produce Pay,
12                                                Inc.

13
14                                                NEUMILLER & BEARDSLEE

15
     DATED: February 20, 2020                     /s/ Ricardo Z. Aranda
16                                                NEUMILLER & BEARDSLEE
17                                                3121 W. March Lane, Suite 100
                                                  Stockton, CA 95219
18                                                Tel. 209-948-8200
                                                  raranda@neumiller.com
19
20
                                                  Attorneys for Intervenor Fresh
21                                                Innovations California, LLC
22
23
24
25
26
27
28    STIPULATED ORDER DETERMINING THE VALIDITY OF PACA TRUST CLAIMS AND           PAGE 15
      AUTHORIZING DISTRIBUTION OF PACA TRUST ASSETS
